Opinion op the Court by
Chiep Justice Hobson — ■
Affirming.
Letch Roberson was indicted in the Carlisle Circuit Court for the crime of robbery, it being charged in the indictment that he feloniously took $18, the property of *631Eula Roberson, from her person and against her will, forcibly and by putting her in fear. On the trial before a jury, he was found guilty of the charge, and his punishment fixed at confinement in the penitentiary from two to ten years. He appeals.
The mattérs relied on for reversal occurred on the trial, and no bill of exceptions was filed. The record contains an order granting an appeal, but there is no order in the record relating to a bill of exception in any way, and there is no bill of exception in the' record. The transcript of the evidence heard on the trial, and certified by the official stenographer, has been filed in this court, but it is not approved by the circuit judge. The only way in which rulings of the circuit court on the trial may be brought to this court for review, is by bill of exceptions filed in the circuit court, as provided by the Code of Practice. In the absence of a bill of exceptions, it must be presumed that the circuit court ruled right. The record before us is entirely silent as to the instructions given to the jury by the court, and the transcript of the evidence cannot be considered, as it is not properly certified and was not filed in the circuit court.
We have examined, however, the transcript of the evidence, and do not find that it affords appellant any ground of complaint, the testimony for the Commonwealth made out a case against him, and the verdict of the jury is sustained by the weight of the testimony.
Judgment affirmed.